Citation Nr: 0824307	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-34 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including the preliminary question of whether the 
claimant has status as a veteran.



REPRESENTATION

Appellant represented by:	Darla Lilley, Attorney at Law



ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk




INTRODUCTION

The claimant had active service from May 1989 to February 
1991.

In August 2004, an administrative decision determined the 
claimant's discharge from the military was under conditions 
other than honorable and, therefore, does not entitle him to 
Department of Veterans Affairs (VA) benefits.  The claimant 
did not timely appeal this determination, and therefore this 
decision became final. 

The current appeal to the Board of Veterans' Appeals (Board) 
is from an October 2005 rating decision of the VA Regional 
Office (RO) in Waco, Texas, which denied the claimant's 
service connection claim on the basis of the claimant's 
character of discharge from the military. 


FINDING OF FACT

The claimant's discharge under "other than honorable 
conditions" precludes VA benefits such as disability 
compensation for a psychiatric disorder.  


CONCLUSION OF LAW

The claimant's service connection claim is dismissed for lack 
of proper status to apply for VA benefits, as the claimant 
does not have a qualifying discharge from the military.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.12, 3.104, 20.302, 20.1103 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006) was signed into law on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded claim requirement and amended VA's duties 
to notify and assist claimants and their representatives in 
substantiating claims, including in terms of apprising them 
of specifically who - the claimant or VA, is responsible for 
obtaining the supporting evidence.  However, during the 
drafting of the VCAA, Congress observed that it is important 
to balance the duty to assist against the futility of 
requiring VA to develop claims where there is no reasonable 
possibility that the assistance would substantiate the 
claim.  For example, wartime service is a statutory 
requirement for VA [non-service-connected (NSC)] pension 
benefits.  Therefore, if a soldier with only peacetime 
service sought pension, no level of assistance would help him 
prove the claim; and if VA were to spend time developing this 
type of claim, some other veteran's claim, where assistance 
would be helpful, would be delayed.  146 CONG. REC. S9212 
(daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller).  
Thus, for this same reason, because the law as mandated by 
statute, and not the evidence, is dispositive of this appeal, 
the VCAA is inapplicable.  See Mason v. Principi, 16 Vet. 
App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 
429- 30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought).  

To be considered a "veteran" for purposes of receiving VA 
benefits, including service-connection, a person must have 
had active service and been discharged or released therefrom 
under conditions "other than dishonorable."  38 U.S.C.A. 
§ 101(2).  Compensation and most other VA benefits are barred 
if they are claimed with reference to a period of service 
which is found to be dishonorable for VA purposes.  38 C.F.R. 
§ 3.12(a).  When a serviceman is given an other than 
honorable discharge by the service department, VA decides 
whether the character of such discharge is dishonorable for 
VA purposes.

In August 2004, an administrative decision determined that 
the veteran was discharged from the military under "other 
than honorable conditions" by reason of his military 
misconduct which was willful and persistent.  It was noted 
that the charges in service had included threatening to kill 
another service member, unlawfully carrying a concealed 
weapon, striking and kicking another service member with a 
force likely to produce death or grievous bodily harm, 
disrespect toward a petty officer, and failing to go to his 
appointed place of duty.  The character of his discharge, in 
turn, acted to bar him from receiving VA benefits for his 
entire period of military service.  He did not file a timely 
notice of disagreement (NOD) in response to that August 2004 
administrative decision.  So that decision became final and 
binding on him based on the evidence then of record.  See 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.

The legal bar at issue in the present case, and the one 
relied on by the RO, is found in 38 C.F.R. § 3.12(d)(4), 
which provides that benefits are not payable where the former 
service member was discharged or released by reason of 
willful and persistent misconduct.  However, 38 C.F.R. § 
3.12(b) provides an exception to the bar to benefits only if 
the individual was insane at the time of the offense which 
caused the discharge.   

The burden is on the claimant to establish, by a 
preponderance of the evidence, that he is a "veteran" (with a 
qualifying discharge), and the reasonable doubt doctrine does 
not apply in such a case.  D'Amico v. West, 12 Vet. App. 264 
(1999); Laruan v. West, 11 Vet. App. 80 (1998); Holmes v. 
Brown, 10 Vet. App. 38 (1997); Struck v. Brown, 9 Vet. App. 
145 (1996).

Here, the claimant does not dispute that his military service 
ended with issuance of an other-than-honorable discharge.  
Instead, the claimant asserts that his acquired psychiatric 
disorder caused him to become legally insane during his 
military service, which thereby caused him to commit the in-
service acts of misconduct.

The additional evidence received since the August 2004 
administrative decision consists of personal statements, 
representative statements, and recent VA medical records.  
However, the record does not show that the claimant's 
discharge has been upgraded to a status that would allow him 
to obtain VA benefits.  Nor does the evidence support the 
claimant's contention that he was legally insane during his 
period of active military service.  See Hayes v. Brown, 7 
Vet. App. 420, 423 (1995) (citing 10 U.S.C. §§ 1552, 1553; 38 
U.S.C. § 5303(a), (b), (e); 38 C.F.R. § 3.12(b), (c)(2), 
(c)(6), (e), (f), (g).  See also 38 C.F.R. § 3.354; Helige v. 
Principi, 4 Vet. App. 32, 33-34 (1993).

The Board acknowledges that the RO attempted to secure the 
claimant's service medical records (SMRs) from the National 
Personnel Records Center (NPRC).  The NPRC responded that the 
majority of the records were not available.   See O'Hare vs. 
Derwinski, 1 Vet. App. 365 (1991) (where SMRs have been 
destroyed or are unavailable, the Board has a heightened duty 
to provide and explanation of reasons or bases for its 
findings).

Furthermore, when a veteran's service medical records are not 
available, VA's duty to assist, and the Board's duty to 
provide reasons and bases for its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule, are 
heightened.  See Moore (Howard) v. Derwinski, 1 Vet. App. 
401, 404 (1991).  That duty includes obtaining medical 
records and medical examinations where indicated by the facts 
and circumstances of the individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  "Full compliance with the 
[statutory duty to assist] also includes VA assistance in 
obtaining relevant records from private physicians when [the 
veteran] has provided concrete data as to time, place, and 
identity."  Olson v. Principi, 480, 483 (1992).  However, 
while the duty to assist is neither optional nor 
discretionary (See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1991)), the duty is not always a one-way street; nor is it a 
"blind alley."  Olson, 3 Vet. App. at 483.  "The VA's 
'duty' is just what it states, a duty to assist, not a duty 
to prove a claim with the veteran only in a passive role."  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (citations 
omitted).  

However, although there is a heightened obligation to more 
fully explain the reasons and bases for a decision - when, 
as here, there are missing SMRs - this does not obviate the 
need to have medical evidence supporting the claim, 
particularly evidence supporting that the claimant was 
legally insane during service.  See Arms v. West, 12 Vet. 
App. 188, 194-95 (1999).  See also Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 
401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  And unfortunately, there is none in this instance. 

Therefore, the claimant continues to be ineligible for VA 
benefits, absent any evidence to the contrary.  Without this 
refuting evidence his claim continues to lack 
legal entitlement under the applicable provisions, and it 
remains subject to denial on the basis of a lack of legal 
merit under Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

The claim for service connection for an acquired psychiatric 
disorder is denied on the basis that such a benefit is 
precluded by the character of discharge.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


